

116 HR 2862 IH: Vaccine Awareness Campaign to Champion Immunization Nationally and Enhance Safety Act of 2019
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2862IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Ms. Schrier (for herself, Mr. Burgess, Mr. Engel, Mr. Guthrie, Mr. Schrader, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for a national system for surveillance of vaccine
			 rates, to authorize research on vaccine hesitancy, to increase public
			 understanding of the benefits of immunizations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Vaccine Awareness Campaign to Champion Immunization Nationally and Enhance Safety Act of 2019 or the VACCINES Act of 2019. 2.Vaccine surveillance and research (a)In generalSection 317 of the Public Health Service Act (42 U.S.C. 247b) is amended by adding at the end the following new subsection:
				
					(n)Vaccine surveillance and research
						(1)Surveillance
 (A)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, and in consultation with the National Vaccine Advisory Committee and the Director of the National Vaccine Program, shall develop and deploy a national system for surveillance of vaccination rates.
 (B)Authorized activitiesThe surveillance system under subparagraph (A) may include the following: (i)Use of immunization data available to the Centers for Disease Control and Prevention and its contractors.
 (ii)Integration of data from existing systems— (I)to measure vaccination confidence over time;
 (II)to understand variations across time and geography; and (III)to measure vaccine refusal.
 (C)Use of dataThe Secretary may use data collected pursuant to the surveillance system under subparagraph (A) to predict and identify areas and communities where—
 (i)vaccines are or will be underutilized; (ii)vaccine confidence is low or decreasing; or
 (iii)misinformation about the safety of vaccines, not supported by scientific or medical evidence, has been directed in a targeted manner.
 (D)ConsultationIn developing the surveillance system under subparagraph (A), the Secretary shall consult with the National Academies to synthesize existing evidence and develop a standardized measurement of vaccine confidence.
 (E)FundingThere are authorized to be appropriated $15,000,000 for each of fiscal years 2020 through 2024 to carry out this paragraph.
 (2)Grants for researchThe Secretary may award grants for research— (A)to improve the understanding of vaccine hesitancy;
 (B)to improve understanding of health care provider attitudes and beliefs toward vaccination; and (C)to develop effective strategies for addressing non-adherence to the safe and recommended use of vaccines and encouraging the safe and recommended use of vaccines..
 (b)Update of 2015 NVAC reportThe National Vaccine Advisory Committee shall— (1)assess the state of vaccine confidence in the United States; and
 (2)update the findings and recommendations in the report on this topic approved by the National Vaccine Advisory Committee on June 10, 2015.
 3.Public awareness campaign on the importance of vaccinationsSection 317 of the Public Health Service Act (42 U.S.C. 247b), as amended by section 3, is further amended by adding at the end the following new subsection:
			
				(o)Public awareness campaign on the importance of vaccinations
 (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out a national campaign to increase awareness of the importance of, combat misinformation about, and increase rates of, vaccinations across the lifespan.
 (2)ConsultationIn carrying out the campaign under this subsection, the Secretary shall consult with the National Academy of Medicine and nationally recognized private entities, including medical and public health associations and nonprofit organizations, to solicit advice on evidence-based information for policy development and program development, implementation, and evaluation.
 (3)RequirementsThe campaign under this subsection— (A)shall be an evidence-based media and public engagement initiative;
 (B)shall be carried out through competitively bid contracts awarded to one or more public or private entities;
 (C)may include the use of television, radio, print, the internet, and other commercial marketing venues;
 (D)may include the use of in-person public communications; (E)may be targeted to—
 (i)specific groups and local needs of communities with high rates of un­vac­ci­nat­ed individuals; or (ii)areas or communities identified pursuant to subsection (n)(1)(C);
 (F)shall include the development of culturally and linguistically competent resources that may be tailored for communities with high rates of unvaccinated individuals;
 (G)shall include the dissemination of vaccine information and vaccine communication resources to health care providers and health care facilities, including pharmacists, State and local public health departments, and health care providers and facilities that provide prenatal and pediatric care;
 (H)may include the use of recognized trusted figures; (I)shall be complementary to, and coordinated with, any other Federal efforts;
 (J)shall include message testing to identify culturally competent and effective messages for behavioral change;
 (K)may include the dissemination of information highlighting— (i)advancements in research and vaccine development that have saved millions of individuals from death and disability from now-preventable diseases;
 (ii)information on how individuals across the lifespan benefit from immunizations, including those who cannot be vaccinated and rely on community immunity;
 (iii)information on the dangers of not being vaccinated, including the potential for infectious disease outbreaks within communities; and
 (iv)information on vaccine safety and the systems in place to monitor vaccine safety; (L)shall include the award of grants to State, local, and tribal public health departments—
 (i)to identify and prioritize engagement with communities with high rates of unvaccinated individuals; (ii)to engage communities with high rates of unvaccinated individuals in understanding the challenges to increasing vaccination rates in the respective communities and developing effective strategies (including through formative research or focus groups) to increase such rates; and
 (iii)to encourage partnerships with community organizations and health care providers to develop and deliver evidence based interventions to increase vaccination rates; and
 (M)may include the development and dissemination of evidence-based scientific curricula for use in public elementary schools and secondary schools (as defined in section 8101 of the Elementary and Secondary Education Act of 1965) on infectious disease outbreaks and how they can be prevented and controlled.
 (4)EvaluationThe Secretary shall— (A)establish baseline measures and benchmarks to quantitatively evaluate the impact of the campaign under this subsection;
 (B)conduct qualitative assessments regarding the effectiveness of strategies employed under this subsection; and
 (C)prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate an evaluation of the campaign.
 (5)FundingThere are authorized to be appropriated $6,000,000 for each of fiscal years 2020 through 2024 to carry out this subsection..
		